Citation Nr: 0608688	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
submaxillary salivary gland mucoepidermoid carcinoma 
secondary to Agent Orange.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for skin rash 
secondary to Agent Orange.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hypertension 
secondary to PTSD.

5.  Entitlement to service connection for cancer of the 
larynx.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2004, the Board 
reopened the veteran's claim for entitlement to service 
connection for PTSD and remanded the issues remaining on 
appeal for additional development.

The issue of entitlement to service connection for 
submaxillary salivary gland mucoepidermoid carcinoma 
secondary to Agent Orange is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an April 1994 rating decision the RO denied 
entitlement to service connection for skin rash and 
submaxillary salivary gland mucoepidermoid carcinoma 
secondary to Agent Orange; the veteran did not appeal after 
being notified of that decision.

3.  Evidence received since the April 1994 rating decision 
does not bear directly and substantially upon issue of 
service connection for submaxillary salivary gland 
mucoepidermoid carcinoma secondary to Agent Orange; it is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Evidence received since the April 1994 rating decision 
bears directly and substantially upon the specific matters of 
service connection for service connection for a skin rash 
secondary to Agent Orange; it is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  A chronic skin disorder, pseudofolliculitis barbae, is 
shown to have been incurred during active service.

5.  PTSD was not present in service and is not shown to been 
incurred as a result of a verified event during active 
service.

6.  Hypertension was not present in service and is not shown 
to be related to service nor to be proximately due to or the 
result of a service-connected disability.

7.  There is no competent evidence of a cancer of the larynx.


CONCLUSIONS OF LAW

1.  The RO, in April 1994 denied service connection for a 
skin rash; the veteran did not appeal that decision, and it 
became final.  New and material evidence has been not been 
submitted and the claim of entitlement to service connection 
for submaxillary salivary gland mucoepidermoid carcinoma is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

2.  New and material evidence has been submitted and the 
claim of entitlement to service connection for skin rash is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

3.  A chronic skin disorder, pseudofolliculitis barbae, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  PTSD was not incurred in or aggravated by service nor as 
a result of a verified stressor during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

5.  Hypertension was not incurred in or aggravated by service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

6.  A cancer of the larynx was not incurred in or aggravated 
by service nor may it be presumed to be service connected.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in April 2001, August 2004 and August 
2005.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Although the veteran claims he served in Vietnam 
for 18 months, the Board finds this claim is inconsistent 
with the information in his service department records.  
There is no credible evidence disputing the veracity of these 
service department reports.  Further attempts to obtain 
additional evidence would be futile.  The Board also finds 
the available medical evidence is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the procedural and assistance 
requirement for reopening claims based on new and material 
evidence, and there has been full compliance regarding the 
duties associated with issues of service connection.  Except 
for the issue of service connection for a skin disorder, all 
other claims before the Board are being denied; therefore, 
any other notice requirements beyond those cited for service 
connection claims, are not applicable.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of those 
claims would not cause any prejudice to the veteran with 
respect solely to this issue.

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for skin rash secondary to Agent Orange, because 
of the favorable decision in this claim, there is no 
prejudice to the veteran in going forward with the decision.

New and Material Evidence Claims

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
veteran submitted his request to reopen these claims in 
September 2000.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In an April 1994 rating decision the RO denied entitlement to 
service connection for skin rash and submaxillary salivary 
gland mucoepidermoid carcinoma secondary to Agent Orange.  
The determinations were based primarily upon findings that 
these were not disorders incurred in service, nor was cancer 
demonstrated within a years following service separation, and 
that there was no evidence demonstrating that the disorders 
were due to Agent Orange exposure during active service.  The 
veteran did not appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

Regarding the issue of service connection for submaxillary 
salivary gland mucoepidermoid carcinoma secondary to Agent 
Orange, the Board finds that the evidence added to the claims 
file since April 1994 includes evidence that was not 
previously submitted to agency decisionmakers; however, it 
does not bear directly and substantially upon the specific 
matters under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  The pertinent evidence includes an April 2002 
statement from Dr. H.C.M., a VA staff physician, indicating 
his understanding that salivary gland tumors had been 
considered in relation to Agent Orange.  This statement is 
neither new nor material.  Rather, it is a general statement 
that the physician understood that category of salivary gland 
cancer had been studied as having a relationship to Agent 
Orange.  It does not address the veteran's cancer 
specifically, nor does it relate his cancer to exposure to 
Agent Orange.  The remaining evidence, while new, likewise 
does not bear "directly and substantially" upon the 
specific issue of salivary cancer being the result of the 
veteran's exposure to Agent Orange.  The claim for service 
connection for submaxillary salivary gland mucoepidermoid 
carcinoma secondary to Agent Orange is not reopened.

Concerning the skin disorder, the Board notes that an August 
2005 VA examiner found a March 1970 service medical report 
most likely represented pseudofolliculitis barbae and that 
this disorder, to a minimal extent, was shown on the present 
examination.  As these opinions were was not of record at the 
time of the last final decision and address directly the 
basis for the prior denial of the veteran's claims, they are 
"new and material" and the claims must be reopened.

It is significant to note that the RO re-adjudicated the 
issue of entitlement to service connection for skin rash on 
the merits in a November 2005 supplemental statement of the 
case.  In light of the RO's development actions and the 
favorable determination below, the veteran is not prejudice 
by an appellate review of this matter based upon the present 
record.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2005).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda are enumerated diseases for 
presumptive service connection purposes if the disorder 
became manifest to a degree of 10 percent within a year of 
the last date of exposure and respiratory cancers, including 
cancer of the larynx, are included if the disorder became 
manifest to a degree of 10 percent at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  Veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Under the authority granted by the Agent Orange Act of 1991 
and the Veterans Education and Benefits Expansion Act of 
2001, VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
unless the disorder is specifically recognized by VA 
regulation.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Skin Disorder

The veteran contends, in essence, that he has skin disorders 
as a result of active service, including due to exposure to 
Agent Orange while serving in Vietnam.  In his September 2000 
correspondence he requested entitlement to service connection 
for skin cancer to the leg as a result of Agent Orange 
exposure.  Records show the veteran served in the Republic of 
Vietnam in 1970 and he is presumed to have been exposed to 
Agent Orange.  Service medical records dated in July 1970 
show the veteran was seen for a rash on his face after 
shaving with a bladed razor and advised to obtain an electric 
razor for shaving every other day.  There are no other 
records indicative of complaint, treatment, or diagnosis for 
skin disorder.  The veteran's February 1973 discharge 
examination revealed a normal clinical evaluation of the 
skin.  

During a November 1993 VA Agent Orange registry examination 
the veteran complained of a rash on the feet.  However, 
evaluation of the skin was normal.  VA treatment records 
dated in January 2001 noted a diagnosis of atopic dermatitis.  
Examination at that time revealed rash to the extensor 
surfaces of the arms, legs, buttocks, and stomach.  A March 
2001 report noted hand dermatitis of unclear etiology.  
Private medical correspondence dated in April 2001 obtained 
from the Social Security Administration (SSA) noted it 
appeared the veteran had chronic hand eczema and a history of 
acute repetitive exposure to cleaners that exacerbated his 
disorder.

VA examination in August 2005 revealed scaling to the left 
palm and the soles of the feet.  KOH preparations were 
positive for fungus.  Serum testing was compatible with a 
diagnosis of atopy.  The diagnoses included one hand-two foot 
syndrome (tinea manuum plus tinea pedis) and suspected atopic 
diathesis.  The examiner noted that neither atopic disorders 
nor fungal disorders were related to Agent Orange and that 
while Vietnam was a prime area for exposure to fungal 
elements there was no evidence of any treatment in service.  
It was noted service medical records most likely represented 
pseudofolliculitis barbae of which there was a minimal amount 
shown on present examination.  The examiner stated an opinion 
as to the origin of the veteran's skin problems would require 
pure speculation, but noted that atopy was generally 
considered an inherited disorder.

Based upon the evidence of record, the Board finds a chronic 
skin disorder, pseudofolliculitis barbae, is shown to have 
been incurred during active service.  Although the RO denied 
service connection for this disorder because it was not shown 
to have been chronic during active service, the Board finds 
the examiner's recommendation in March 1970 that the veteran 
use an electric razor every other day is indicative of a 
chronic disorder.  There is no probative evidence 
demonstrating that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality and he is not considered 
to be a combat veteran for VA purposes.

While the veteran believes he has skin problems other than 
pseudofolliculitis barbae as a result of Agent Orange 
exposure, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  There is also no competent evidence 
of skin cancer nor any skin disorder for which a presumption 
of service connection is warranted.  Therefore, the Board 
finds entitlement to service connection for a chronic skin 
disorder is warranted, but only for pseudofolliculitis 
barbae.  

PTSD

The veteran contends that he has PTSD as a result of 
traumatic events during service in the Republic of Vietnam.  
Service medical records are negative for complaint, 
treatment, or diagnosis of any psychiatric disorders.  The 
veteran's February 1973 discharge examination revealed a 
normal clinical psychiatric evaluation.  Service records show 
he was assigned to a unit at Camp Pendleton, California, in 
May 1969 with primary duties as a messman.  Records show that 
from March 1, to July 14, 1970, he served in Da Nang, 
Vietnam, as a bulk fuelman and messman.  Details of service 
include note of a counterinsurgency operation Da Nang, RVN, 
but no awards indicative of combat.

In correspondence dated in November 1993 the veteran reported 
he had been exposed to traumatic events during service in 
Vietnam including rocket attacks two or three times per week 
and that he witnessed living quarters near his own totally 
destroyed.  He stated he had seen friends killed and injured.  
In correspondence dated in April 1994 he reported that his 
first tour of duty in Da Nang had been in May 1969 and that 
the helicopter bringing in his unit was unable to land 
because of a fire fight.  He stated that on average they had 
been under siege approximately three times per weeks and 
recalled the bunker next to his being hit and of helping 
clean up the bodies of persons killed in rocket attacks.  In 
his September 2000 application to reopen the claim he 
asserted there were several months of service spent in 
Vietnam that were not reported.  

Vet Center correspondence dated in February 2001 noted the 
veteran had been provided a diagnosis of moderate PTSD with 
depression.  It was noted that his military history was 
significant and that he had been an aircraft refueler in Da 
Nang during 1971 which was under constant fire.  

VA outpatient treatment records dated in December 2001 show 
the veteran was seen during an initial visit by Dr. M.F.D., a 
board certified psychiatrist with over 25 years of VA medical 
experience.  In treatment records and correspondence provided 
in support of the veteran's claim Dr. M.F.D. noted a 
diagnosis of chronic and severe PTSD directly related to 
military service in Da Nang.  

In correspondence submitted in May 2002 the veteran reported 
that he had served in Vietnam for approximately 18 months and 
that upon his arrival on or about March 1, 1970, the plane 
was fired upon from the ground and rockets and mortars were 
pounding the runway area.  He stated he had been assigned to 
Marine Air Group 11 and that several of their fighter jets 
never returned from missions.  Many of the pilots were 
presumed missing or killed.  He reported they were under 
constant mortar and rocket attacks and experienced fire 
fights along the security perimeter.  He stated he saw 
marines blown up in their sleeping area and that he had to 
help put bodies and body parts into body bags.  He reported 
three of his friends had been killed, but could only remember 
their nicknames.  

VA treatment records dated in November 2003 noted the veteran 
complained of vivid dreams of Vietnam of returning to a hooch 
and finding fellow soldiers dead.  He stated he saw himself 
placing them in body bags and could still sense the smell.  A 
diagnosis of PTSD was provided by a VA staff psychiatrist.  

The veteran's service representative submitted information 
obtained as a result of an internet search in June 2004, 
including a history report noting the Marine Air Group (MAG) 
11 was deployed to Da Nang from April 1965 to February 1971.  
An article was also provided from the Pacific Stars and 
Stripes dated March 19, 1970, noting 22 persons died in the 
crash of a U.S. Navy plane on landing at the Da Nang airport.  
In a June 2004 brief the representative noted the veteran 
claimed his plane was under fire upon landing in March 1970, 
but did not indicate how that might have been related to the 
crash described in the article provided.  

VA treatment records dated in April 2005 noted the veteran 
reported serving in Da Nang and that they were frequently 
under rocket and mortar attack.  He stated that he had to 
collect body parts and put them in body bags and that every 
time he did he would get sick.  Records include diagnoses of 
PTSD and major depressive disorder without reference to 
etiology or any specific stressor event.
In correspondence dated in April 2005 the service department, 
in essence, noted that unit diaries dated from March 1, to 
July 14, 1970, revealed two marines were wounded by shrapnel 
on April 8, 1970.  It was also noted that all U.S. 
installations in Vietnam were within enemy rocket range, that 
most were within mortar range, and that it was uncommon for a 
veteran to have served in Vietnam without having been 
rocketed or mortared, but that there were no means to verify 
the veteran's claims without specific information.  

On VA examination in September 2005 the veteran reported he 
was in the combat theater for 18 months, from summer 1969 to 
the fall of 1971, and stationed with the MAG 11 at Da Nang.  
He stated his unit received incoming mortar or rocket round 
three to four times per month and that his position in the 
flight line took regular fire.  He reported an incident in 
which the hooch next to his was hit by a direct rocket attack 
and all four men were killed.  He also reported that he had 
been involved in supply missions to another base in Da Nang 
which were ambushed on several occasions.  He stated he had 
fired his weapon at the enemy on four occasions during those 
missions.  

The VA psychologist noted that a review of the evidence of 
record, in essence, showed the veteran's claim that he did 
not receive any disciplinary actions or demotions during 
service was false.  It was also noted that he could not 
provide the names of the people in his unit who were killed 
and that service department research acknowledging mortar and 
rocket attacks indicated no marines were killed at his base 
while he was in service in Da Nang.  The examiner noted there 
was no verified experience such as the veteran described.  
Upon examination in was noted that the veteran, after 
finishing the description of his alleged hallucinations, 
responded affirmatively when asked if he felt a tingling in 
the arms only during these hallucinations.  The examiner 
noted this was not typical of such experiences.  
Psychological testing suggested such defensiveness that the 
protocol should not be interpreted.  

In summary, the examiner stated the veteran's claim of PTSD 
was not supported by verifiable history and was called 
further into doubt by at best inaccurate information and at 
most deliberately misleading information.  It was noted that 
the evidence of record included several clear instances of 
contradictory information between what the veteran claimed 
during the interview and what his records indicated as to 
call into question his general credibility.  In reconciling 
the provided opinion with the previous diagnoses of PTSD, the 
examiner stated it was impossible to know how those 
clinicians had reached their conclusions and that it was 
likely they took the veteran's various assertions at face 
value without attempting to verify his claims or establish 
credibility.  It was the examiner's opinion that the veteran 
did not appear to have the basis for a diagnosis of PTSD.  An 
Axis I diagnosis of malingering, rule out benzodiazepine 
dependence or abuse, was provided.

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

Based upon the evidence of record, the Board finds PTSD was 
not present in service and is not shown to been incurred as a 
result of a verified event during active service.  Although 
it has been verified, generally, that the veteran was exposed 
to rocket and mortar attacks during service in Vietnam, the 
opinion of the September 2005 VA psychologist that a 
diagnosis of PTSD is not warranted is considered to be 
persuasive.  The opinion is shown to have been based upon a 
thorough examination and review of the evidence of record.  
The Board notes the record also includes opinions from VA 
psychiatrists providing diagnoses of PTSD related to military 
service in Vietnam, but that those opinions are not shown to 
have included consideration of the available evidence of 
record such as service personnel records.  

Although VA psychiatrists have provided diagnoses of PTSD in 
this case, the September 2005 psychologist apparently 
performed a more thorough review of the record, and based his 
opinion on the inconsistencies in the veteran's statements as 
to service in Vietnam and the absence of a verified specific 
stressor event.  Therefore, the Board finds the claim for 
service connection for PTSD must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance 
of the evidence is against the veteran's claim.

Hypertension

Based upon the evidence of record, the Board finds 
hypertension was not present in service and is not shown to 
be related to service nor to be proximately due to or the 
result of a service-connected disability.  Service medical 
records are negative for complaint, treatment, or diagnosis 
related to hypertension.  The veteran's February 1973 
discharge examination revealed a normal clinical evaluation 
of the heart and vascular system.  A blood pressure reading 
of 140/76 was provided at that time.  A March 1994 private 
medical treatment summary noted that hypertension was first 
noted in November 1988 during treatment for a job-related 
injury.  

The Board notes there is no evidence linking the veteran's 
hypertension to any injury or disease during service nor 
demonstrating the disorder was manifest within the first 
post-service year.  The veteran claims the disorder was 
incurred as a result of PTSD due to events in Vietnam.  In 
light of the Board's determination that service connection is 
not warranted for PTSD, the claim for entitlement to service 
connection for hypertension must also be denied.  The 
preponderance of the evidence is against the claim.

Cancer of the Larynx

Based upon the evidence of record, the Board finds no 
competent evidence of a cancer of the larynx.  The veteran's 
September 2000 claim specifically requested service 
connection for a cancer of the larynx; however, he provided 
no subsequent information as to this disorder.  Medical 
records show he underwent excision of a submaxillary salivary 
gland mucoepidermoid carcinoma in approximately December 
1987, but include no reference to a cancer of the larynx.  In 
the absence of any evidence of this disorder, no further 
development is warranted.  The claim for entitlement to 
service connection must be denied.  The preponderance of the 
evidence is against the claim.




ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for submaxillary 
salivary gland mucoepidermoid carcinoma secondary to Agent 
Orange is not reopened.  

New and material evidence having been received to reopen, the 
claim for entitlement to service connection for skin rash 
secondary to Agent Orange is reopened.  

Entitlement to service connection for pseudofolliculitis 
barbae is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension secondary 
to PTSD is denied.

Entitlement to service connection for cancer of the larynx is 
denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


